Citation Nr: 0833719	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for L5-S1 spondylosis with 
lumbar strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1975 to May 
1978 and from June 1979 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 2008, the veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 1983, the veteran was granted service connection 
for a low back disability (L5-S1 spondylosis with low back 
strain).  He was awarded a noncompensable (zero percent) 
disability rating.  By a July 1992 decision, the rating was 
increased to 10 percent.  In November 1997, the RO increased 
the rating to 20 percent.

The veteran contends that his service-connected low back 
disability has become more disabling.  In April 2008, the 
veteran testified at a hearing before the Board.  He stated 
that related symptoms have worsened, such as low back pain 
and numbness in the lower extremities.  The veteran stated 
that he recently began to regularly wear a back brace.

The Board finds that the veteran should be scheduled for VA 
orthopedic and neurological examinations in connection with 
the claim in order to determine the nature and severity of 
the service-connected low back disability.  The most recent 
orthopedic examination was conducted over four years ago in 
March 2004.  Thus, a new examination is necessary to address 
the current level of disability.

A VA orthopedic examination is necessary in order to clarify 
aspects of the veteran's disability.  In the March 2004 
examination report, the examiner reported that the veteran's 
flexion of the lumbar spine was limited to 45 degrees.  The 
examiner noted that the veteran experienced an increase in 
low back pain on repetitive motion and that the veteran had 
less range of motion during the repetitive motion.  However, 
the examiner did not quantify the motion that was limited on 
repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Any 
additional amount of limited flexion is significant as the 
veteran's low back disability is in part evaluated on such a 
measurement.  See 38 C.F.R. § 4.71a (Diagnostic Code 5243) 
(2007).  Thus, the examination on remand should adequately 
address the veteran's range of motion of the lumbar spine.

A VA neurological examination is necessary because any 
objective neurologic abnormalities that are associated with 
the veteran's service-connected low back disability are to be 
evaluated separately.  Here, the veteran has identified 
subjective symptoms in numbness of the lower extremities.  He 
believes the numbness is related to his low back disability.  
The evidence of record is not clear on the matter.  VA 
treatment records show a questionable diagnosis of 
radiculopathy.  In October 2005, the veteran underwent VA 
neurological examination.  Nerve conduction studies were 
normal, but the examiner found evidence of mild lumbosacral 
radiculopathy.  The examination on remand should clarify 
whether the veteran has a clinical diagnosis of radiculopathy 
and, if so, whether it is associated with his service-
connected low back disability.

The Board notes that the veteran was scheduled for a VA 
examination in October 2007 in connection with the claim.  
According to the VA Medical Center (VAMC), the veteran failed 
to report to the examination.  It is not apparent from the 
record whether the veteran was adequately notified of the 
scheduled examination.  The RO sent correspondence to the 
veteran at a different address than that listed by the VAMC.  
The RO used the different address both prior to and after the 
scheduled examination.  Thus, on remand the veteran's address 
should be confirmed prior to sending him any notice regarding 
the examinations.

The veteran testified that he continues to receive regular 
treatment at the VAMCs in Bonham and Dallas, Texas.  Updated 
treatment records should be obtained in light of the remand.  
Additionally, there is a gap in treatment records already 
associated with the claims file between October 2003 and July 
2005.  Although any existing records from that time period 
would have little probative value with respect to the current 
level of disability of the veteran's low back disability, the 
records should be obtained because the possibility of staged 
ratings must be considered for the entire time period of the 
claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

In light of the remand, the veteran should be sent a notice 
letter in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  Since the veteran was last sent a VCAA 
letter, the United States Court of Appeals for Veterans 
Claims issued a decision regarding the general notice 
requirements for increased rating claims.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Thus, an updated letter 
should be sent to the veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Confirm the veteran's mailing 
address.  Send an updated VCAA notice 
letter to the veteran and his 
representative.  The letter should notify 
the veteran of the information and 
evidence necessary to substantiate a 
claim for an increased rating for 
service-connected L5-S1 spondylosis with 
lumbar strain.  See Vazquez-Flores, 
22 Vet. App. at 37.  Tell the veteran 
that he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on employment and 
daily life.  Additionally, notify the 
veteran that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
Provide examples of the types of medical 
and lay evidence that the veteran may 
submit that are relevant to establishing 
entitlement to increased compensation--
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Provide the veteran with general notice 
of the potentially applicable diagnostic 
codes, including those pertaining to the 
spine.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5243).  The veteran and his 
representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Obtain the veteran's more recent 
treatment records (since February 2008) 
from the Bonham and Dallas VAMCs and 
associate the records with the claims 
folder.  Also obtain any existing records 
produced from October 2003 to July 2005.

3.  Schedule the veteran for VA 
orthopedic and neurological examinations 
of his lumbosacral spine.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiners 
designated to examine the veteran.  All 
necessary tests and studies should be 
conducted.  A rationale for any opinion 
expressed should be provided.

The orthopedic examiner should identify 
all orthopedic findings related to 
service-connected L5-S1 spondylosis with 
lumbar strain and fully describe the 
extent and severity of those symptoms.  
The finding should include the range of 
motion (in degrees) of the lumbar spine 
through all planes.  The examiner must 
state if there is any limitation of 
function and describe it in detail.  The 
point at which pain begins during tests 
of motion should be identified.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, should be noted.  The examiner 
is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the back is used 
repeatedly.  All functional losses caused 
by the service-connected disability due 
to pain, weakness, fatigability, etc., 
should be specifically equated to 
additional degrees of motion lost beyond 
that shown clinically.

The neurological examiner should identify 
any associated neurological symptoms, 
including those affecting the bowel or 
bladder, and describe the nerve(s) 
affected, or seemingly affected, by nerve 
root compression.  The examiner is 
requested to expressly determine whether 
the veteran has radiculopathy associated 
with his service-connected disability.  
Each nerve affected or seemingly affected 
should be identified and the disability 
caused thereby should be described as 
equating to mild, moderate, moderately 
severe, or severe incomplete paralysis, 
or complete paralysis.  The total 
duration of any incapacitating episodes 
due to disc disease in the past 12 months 
should be noted.  (An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

